Case 1:20-cv-00564-LEK-KJM Document 14 Filed 12/23/20 Page 1 of 2                   PageID #: 1549

                                   MINUTE ORDER



   CASE NUMBER:             CIVIL NO. 20-00564 LEK-KJM
   CASE NAME:               Zuru Inc. Et al., vs. Individuals, Corporations, Limited Liability
                            Companies, Partnerships, and Unincorporated Associations
                            Identified on Schedule A


         JUDGE:      Leslie E. Kobayashi            DATE:              12/23/2020


  COURT ACTION: EO: COURT ORDER GRANTING IN PART PLAINTIFFS’ EX
  PARTE MOTION TO SEAL CERTAIN INFORMATION IN PLAINTIFFS’ MOTION
  FOR TEMPORARY RESTRAINING ORDER AND OTHER RELIEF

          On December 21, 2020, Plaintiffs Zuru Inc. and Zuru (Singapore) PTE Ltd.
  (“Plaintiffs”) filed their Ex Parte Motion for Entry of Temporary Restraining Order,
  Temporary Transfer of Defendant Domains, Temporary Asset Restraint, Expedited
  Discovery, and Electronic Service of Process/Publication (“Ex Parte Motion”). [Dkt.
  no. 9.] On December 22, 2020, Plaintiffs filed their Ex Parte Motion to Temporarily Seal
  Certain Information in Plaintiffs’ motion for Temporary Restraining Order and Other Relief
  (“Motion to Seal”). [Dkt. no. 10.]

          Plaintiffs seek to have the following filed under seal temporarily: 1) the unredacted
  version of Schedule A to the Complaint; [filed 12/21/20 (dkt. no. 1-1) (redacted version);]
  2) the unredacted version of Exhibit 1 to the Declaration of Jessica Arnaiz, which was filed
  with the Ex Parte Motion (“Arnaiz Declaration”); [dkt. nos. 9-6 to 9-30;] and 3) any order
  ruling on the Ex Parte Motion’s request for a temporary restraining order (“TRO”). When
  considering a request to seal court records, “[u]nless a particular court record is one
  traditionally kept secret, a strong presumption in favor of access is the starting point. A
  party seeking to seal a judicial record then bears the burden of overcoming this strong
  presumption by meeting the ‘compelling reasons’ standard.” Kamakana v. City & Cty. of
  Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006); see also Ctr. for Auto Safety v. Chrysler
  Grp., LLC, 809 F.3d 1092, 1101-02 (9th Cir. 2016) (stating the “compelling reasons”
  standard applies when the materials sought to be sealed are “more than tangentially related
  to the merits of a case” and that a motion for a preliminary injunction is such a motion).

          This Court concludes that the Motion to Seal establishes compelling reasons to seal,
  temporarily, the unredacted Schedule A to the Complaint and the unredacted Exhibit 1 to
  the Arnaiz Declaration. The Motion to Seal is therefore GRANTED as to those requests.
  Plaintiffs’ request to seal any order ruling on the request for a TRO is DEFERRED until the
Case 1:20-cv-00564-LEK-KJM Document 14 Filed 12/23/20 Page 2 of 2                PageID #: 1550

  order is prepared.

          Plaintiffs have already submitted the unredacted Schedule A to this Court for
  review. This Court will forward that document to the Clerk’s Office for filing under seal.
  Plaintiffs’ counsel has contacted this Court regarding the submission of the unredacted
  Exhibit 1, as instructed in the entering order issued on December 23, 2020. [Dkt. no. 13.]
  This Court will also forward Exhibit 1 to the Clerk’s Office for filing under seal.

         IT IS SO ORDERED.

  Submitted by: Agalelei Elkington, Courtroom Manager
